Case 7:20-cv-00717-MFU-JCH Document 15 Filed 04/19/21 Page 1 of 6 Pageid#: 99



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

ARMSTEAD JOHNSON,                              )    Civil Action No. 7:20-cv-00717
    Plaintiff,                                 )
                                               )
v.                                             )
                                               )    By: Michael F. Urbanski
HAROLD CLARKE, et al.,                         )    Chief United States District Judge
    Defendants.                                )

                               MEMORANDUM OPINION

       Armstead Johnson, a Virginia inmate proceeding pro se, commenced this civil action

under 42 U.S.C. § 1983. The case was conditionally filed, and the court identified deficiencies

with his complaint and directed Johnson to file an amended complaint, which he has now

filed. ECF No. 14.

       In his amended complaint, Johnson names the same four defendants as his original

complaint: Harold Clarke (the Director of the Virginia Department of Corrections), John

Woodson (the Warden of Buckingham Correctional Center (“BCC”)), Dr. Paul Ohai, M.D., a

physician at BCC, and D. Bland, who Johnson describes as the “head nurse” at BCC.

Johnson’s complaint alleges that defendants were deliberately indifferent toward an injury to

his Achilles heel, which ultimately required two surgeries. He alleges that he was at times

denied treatment or subjected to delayed treatment. He also alleges that, after his first surgery,

he was required to have a second surgery because his wound became infected after he was not

properly given the medication ordered by his surgeon and after his bandages were not changed

as directed. His amended complaint contains specific allegations concerning what knowledge

Dr. Ohai and Nurse Bland had concerning his condition and complaints, and the steps they
Case 7:20-cv-00717-MFU-JCH Document 15 Filed 04/19/21 Page 2 of 6 Pageid#: 100



 allegedly took or failed to take in treating him. In the accompanying order, the court will direct

 service of the amended complaint as to defendants Ohai and Bland.

        As to defendants Clarke and Woodson, however, the court concludes that Johnson’s

 amended complaint fails to state a claim against them and so the claims against them must be

 dismissed pursuant to 28 U.S.C. § 1915A(b)(1), for failure to state a claim for which relief can

 be granted.

                                       I.   DISCUSSION

        Under 28 U.S.C. § 1915A(a), the court must conduct an initial review of a “complaint

 in a civil action in which a prisoner seeks redress from a governmental entity or officer or

 employee of a governmental entity.” See also 28 U.S.C. § 1915(e)(2)(B) (requiring court, in a

 case where a plaintiff is proceeding in forma pauperis, to dismiss the case if it is frivolous or

 fails to state a claim on which relief may be granted). Pleadings of self-represented litigants

 are accorded liberal construction and held to a less stringent standard than formal pleadings

 drafted by lawyers. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Liberal

 construction does not mean, however, that the court can ignore a clear failure in pleadings to

 allege facts setting forth a claim cognizable in a federal district court. See Weller v. Dep’t of

 Social Servs., 901 F.2d 387, 391 (4th Cir. 1990).

         “To state a claim under § 1983[,] a plaintiff must allege the violation of a right secured

 by the Constitution and laws of the United States, and must show that the alleged deprivation

 was committed by a person acting under color of state law.”        Loftus v. Bobzien, 848 F.3d

 278, 284–85 (4th Cir. 2017) (internal quotation marks omitted). Liability under § 1983 is

 “personal, based upon each defendant’s own constitutional violations.” Trulock v. Freeh, 275

 F.3d 391, 402 (4th Cir. 2001) (internal citation omitted). Thus, a § 1983 claim requires factual
                                                 2
Case 7:20-cv-00717-MFU-JCH Document 15 Filed 04/19/21 Page 3 of 6 Pageid#: 101



 detail about each defendant’s personal involvement. See Wilcox v. Brown, 877 F.3d 161, 170

 (4th Cir. 2017) (explaining that liability will lie under § 1983 only “where it is affirmatively

 shown that the official charged acted personally” in the violation of plaintiff’s rights and

 affirming dismissal of claim where plaintiff did not allege personal involvement by defendant)

 (quoting Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)).

        Johnson fails to state an Eighth Amendment claim against Woodson or Clarke because

 he does not allege any facts to show that either of them was aware of a serious medical need

 or substantial risk to Johnson from lack of treatment, or that either was deliberately indifferent

 to such a risk. See Gordon v. Schilling, 937 F.3d 348, 356–57 (4th Cir. 2019) (setting forth

 elements of claim).

        The allegations as to these two defendants are scant. As to Woodson, Johnson simply

 alleges that Woodson is “in charge of the welfare of all prisoners” at Buckingham because he

 is the warden. Am. Compl. 7, ECF No. 14. Johnson’s allegations as to Clarke are similar. See

 id. (alleging that Clarke is “legally responsible for the overall operation of [VDOC] including

 [BCC]”). Johnson also alleges that both defendants “failed to overturn Johnson’s initial

 grievance,” and that Woodson erroneously upheld a grievance as unfounded. Id. Johnson

 then states in conclusory fashion, without any supporting facts, that both were “grossly

 negligent” for failing to prevent the other defendants from committing an Eighth Amendment

 violation. Id. at 8. He offers no facts in support of this last contention.

        To bring a denial of medical treatment claim against a non-medical prison official, an

 inmate must show that the official was personally involved with a denial of treatment,

 deliberately interfered with a prison doctor’s treatment, or tacitly authorized or was indifferent

 to the prison doctor’s misconduct. Miltier v. Beorn, 896 F.2d 848 (4th Cir. 1990), abrogated
                                               3
Case 7:20-cv-00717-MFU-JCH Document 15 Filed 04/19/21 Page 4 of 6 Pageid#: 102



 on other grounds by Farmer v. Brennan, 511 U.S. 825 (1994). Importantly, moreover, non-

 medical prison officials are entitled to rely on medical staff to make proper medical judgments;

 they “cannot be liable for the medical staff’s diagnostic decisions” and “cannot substitute their

 judgment for a medical professional’s prescription.” Meloy v. Bachmeier, 302 F.3d 845, 849

 (8th Cir. 2002); Miltier, 896 F.2d at 854 (explaining that non-medical staff at a prison are

 entitled to rely on the opinion of medical staff as to whether the plaintiff needed additional

 medical care and/or testing). Further, a non-physician is not “deliberately indifferent simply

 because [he] failed to respond directly to the medical complaints of a prisoner who was already

 being treated by the prison doctor.” Pearson v. Prison Health Serv., 850 F.3d 526, 539 (3d

 Cir. 2017). These authorities make clear that the Johnson’s allegations fail to state a plausible

 claim against Woodson or Clarke. To the extent they even knew of any problems or

 complaints about his treatment, they were allowed to rely on the medical professionals as to

 what treatment was required.

        To the extent Johnson seeks to hold Woodson and Clarke liable because of their

 responses to his grievances, it is well-established that a response to a grievance (or failure to

 respond to a grievance), without more, does not give rise to a constitutional claim. As the

 Fourth Circuit has explained, “inmates have no constitutional entitlement or due process

 interest in access to a grievance procedure.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 541

 (4th Cir. 2017); see also Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“The Constitution

 creates no entitlement to grievance procedures or access to any such procedure voluntarily

 established by a state.”). Relying on Adams, district courts, including this one, have held that

 a prison official’s failure to comply with a grievance procedure is not actionable under § 1983.

 E.g., Brown v. Va. Dep’t of Corr., No. 6:07-CV-33, 2009 WL 87459, at *13 (W.D. Va. Jan. 9,
                                              4
Case 7:20-cv-00717-MFU-JCH Document 15 Filed 04/19/21 Page 5 of 6 Pageid#: 103



 2009) (“[T]here is no liability under § 1983 for a prison administrator’s response to a grievance

 or appeal.”); Oliver v. Gray, No. 7:09-CV-00004, 2009 WL 366150, at *2 (W.D. Va. Feb. 12,

 2009), aff’d, 360 F. App’x 417 (4th Cir. 2010). Thus, any claim against Woodson or Clarke

 arising simply from their participation in the grievance process or failure to respond to

 grievances must be dismissed. 1

        Lastly, to the extent that Johnson names either individual solely because they are

 supervisors, he has failed to allege facts to establish supervisory liability. To establish such

 liability, Johnson must allege facts sufficient to show (1) that the defendant “had actual or

 constructive knowledge that [a] subordinate was engaged in conduct that posed ‘a pervasive

 and unreasonable risk’ of constitutional injury to citizens like the plaintiff”; (2) that the

 defendant’s “response to that knowledge was so inadequate as to show ‘deliberate indifference

 to or tacit authorization of the alleged offensive practices’”; and (3) that there was an

 “affirmative causal link” between the defendant’s conduct and plaintiff’s “particular

 constitutional injury.” Wilkins v. Montgomery, 751 F.3d 214, 226 (4th Cir. 2014)

 (quoting Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)). The facts alleged by Johnson do

 not come close to plausibly alleging those three elements. Instead, he merely states that Clarke

 and Woodson are responsible by virtue of their positions and that they should have overturned

 the denial of his grievances. This is insufficient to state a claim against either of them.




        1The amended complaint does not allege that Clarke ever reviewed any of Johnson’s grievance
 documents.
                                                    5
Case 7:20-cv-00717-MFU-JCH Document 15 Filed 04/19/21 Page 6 of 6 Pageid#: 104



                                       II. CONCLUSION

        To summarize, the court will dismiss all claims against defendants Clarke and

 Woodson and will dismiss those defendants from this lawsuit. The Clerk will be directed to

 effect service on the other two defendants, and a separate appropriate order will be issued.

        It is so ORDERED.

                                               Entered: April 19, 2021
                                                                   Michael F. Urbanski
                                                                   Chief U.S. District Judge
                                                                   2021.04.19 08:46:55 -04'00'

                                               Michael F. Urbanski
                                               Chief United States District Judge




                                                  6
